Citation Nr: 1501335	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Service connection for gastroesophageal reflux disease (GERD) and Helicobacter pylori infection, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117. 

2.  Service connection for reactive airway disease, upper respiratory infections, and environmental allergies, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Service connection for a cardiovascular disorder, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A.   § 1117.

4.  Service connection for sleep disturbance, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

5.  Service connection for headaches, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

6.  Service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A.    § 1117.

7.  Service connection for memory loss, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

8.  Service connection for joint and muscle aches and pains, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A.   § 1117.

9.  Service connection for chronic interstitial cystitis, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A.   § 1117.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his July 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.   However, in August 2014, the Veteran's attorney withdrew the request for a hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2014). 

The Board notes that the Veteran's claims for service connection for reactive airway disease, fatigue, and difficulty sleeping were initially denied in a March 2004 rating decision.  Thereafter, his petitions to reopen such claims were denied in the April 2010 rating decision on appeal.  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c) (2014).  In the instant case, in July 2012, the Veteran submitted additional service treatment records that reflect complaints related to a "cold" and resolving strep pharyngitis in July 1991.  Such records also contain an October 1991 periodic examination report.  This additional evidence is relevant to the matters under consideration as it could, potentially, document that the onset of disabilities related to reactive airway disease, fatigue or difficulty sleeping during service.  Therefore, such issues are considered on a de novo basis and have been characterized as such as shown on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.   The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.   A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through October 2012, which were considered by the Agency of Original Jurisdiction (AOJ) in the October 2012 supplemental statement of the case.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.   38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran contends that he suffers from a variety of disabilities as a result of consuming a "nerve agent" pill and being exposed to chemical agents during the Persian Gulf War.  He also contends that he suffers from a variety of disabilities as a result of a July 1991 motor vehicle accident and that he suffers from a hiatal hernia and back pain as a result of the arduous physical activity he performed as an infantryman.  In an October 2014 submission, the Veteran's attorney asserted that service connection for the Veteran's claimed disabilities was warranted as a medically unexplained chronic multi-symptom illness under 38 U.S.C.A. § 1117.

Service treatment records document that the Veteran was involved in a motor vehicle accident as a restrained front seat passenger in July 1991 and that he had been diagnosed with pulmonary contusions, a right knee Grade 1 medial collateral ligament injury, and a right ankle Grade 1 deltoid ligament injury.  These records further document multiple respiratory complaints or assessments, to include an assessment of possible strep was made in June 1990, assessments of strep-pharyngitis and a possible cold in July 1991 and complaints of an upper respiratory infection in November 1991.  The post-service treatment records reflect the diagnosis and treatment of interstitial cystitis, a helicobacter pylon infection, and GERD.

A July 2010 VA Gulf War examiner found that the Veteran's memory was normal and diagnosed generalized fatigue, bladder and pelvic pain with a history of interstitial cystitis, mild degenerative disc disease of the spine, and mild degeneration of the left hip.  The examiner opined that the Veteran's disability patterns were diseases with a clear and specific etiology and that the diagnoses were less likely related to any specific event experienced in Southwest Asia, to include a specific environmental exposure.  However, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This examiner did not address the Veteran's contentions regarding his claimed respiratory disorder, cardiovascular disorder, sleep disturbances, chronic headaches and joint and muscle aches, and did not address direct service connection.  Further, the Veteran's attorney subsequently raised contentions regarding the applicability of 38 U.S.C.A. § 1117.  In light of the deficiencies detailed above, a new VA Gulf War examination should be conducted to determine the nature and etiology of the Veteran's claimed disabilities.

While on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his claimed disabilities and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeals.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from October 2012 to the present from the Loma Linda Veterans Health System and Murrieta Community Based Outpatient should be obtained for consideration in the Veteran's appeal.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Loma Linda Veterans Health System and/or Murrieta Community Based Outpatient Clinic dated from October 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Request that the Veteran identify any non-VA healthcare provider who treated him for his claimed disabilities and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed GERD, Helicobacter pylori infection, reactive airway disease, cardiovascular disorder, sleep disturbances, chronic headaches, chronic fatigue syndrome, memory loss, joint and muscle aches and pains and chronic interstitial cystitis.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

(A) The examiner should note and detail all reported symptoms of a gastrointestinal disorder, respiratory disorder, cardiovascular disorder, sleep disturbances, chronic headaches, chronic fatigue syndrome, memory loss, joint and muscle aches and pains and chronic interstitial cystitis.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of fatigue, headaches, muscle pain, joint pain, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms and cardiovascular signs or symptoms.

(B) The examiner should specifically state whether the Veteran's muscle and/or joint aches or pain are attributed to a known clinical diagnosis.   The examiner should also specifically state whether the Veteran's fatigue, headaches, sleep disturbances, dyspnea or other respiratory symptoms, gastrointestinal symptoms and/or cardiovascular symptoms are attributed to a known clinical diagnosis.

(C) If any symptoms of a gastrointestinal disorder, respiratory disorder, cardiovascular disorder, sleep disturbances, chronic headaches, fatigue, memory loss, joint and muscle aches and pains and chronic interstitial cystitis have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include the consumption of an anti-nerve agent pill and exposure to environmental or chemical hazards during the Persian Gulf War.


In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions. The examiner should specifically address the significance, if any, of the in-service respiratory complaints or assessments, including an assessment of possible strep was made in June 1990, assessments of strep-pharyngitis and a possible cold in July 1991 and complaints of an upper respiratory infection were noted in November 1991, and of the July 1991 motor vehicle accident.  The examiner should also address the Veteran's contentions that the arduous physical activity he performed as an infantryman caused a hiatal hernia and esophageal symptoms as well as his back pain.  Finally, the examiner should specifically address the medical treatise or articles submitted by the Veteran suggesting that the additional weight of combat and protective equipment or rucksacks carried by soldiers may increase the risk of musculoskeletal injury under some circumstances.

A rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




